      Case 4:20-cv-04024 Document 9 Filed on 12/29/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                      IN THE UNITED STATES DISTRICT COURT                           December 29, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION


 Nitetek Licensing LLC,                                     Case No. 4:20-cv-4024
        Plaintiff,                                          Patent Case
        v.                                                  Jury Trial Demanded
 Endress+Hauser Inc.,

        Defendant.


               ORDER GRANTING MOTION TO EXTEND ANSWER DEADLINE


Plaintiff’s Motion is GRANTED. The deadline to answer, move, or otherwise plead in response

to the Complaint for Patent Infringement is hereby extend to January 29, 2021.




Date: ____________________
         December 29, 2020           ______________________________________




                                               1
